IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,953-01


                   EX PARTE SHARLON DENISE WILLIAMS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 5498-A IN THE 50th DISTRICT COURT
                             FROM BAYLOR COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of accident

involving injury or death – failure to render assistance and sentenced to twenty-five years’

imprisonment.

        Applicant contends that her counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.

        The trial court has determined that counsel failed to timely file a notice of appeal. We find
                                                                                                     2

that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of

conviction in Cause No. 5498-A from the 50th District Court of Baylor County. Applicant is ordered

returned to that time at which she may give a written notice of appeal so that she may then, with the

aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion, the trial

court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall immediately appoint an attorney to represent Applicant

on direct appeal. All time limits shall be calculated as if the sentence had been imposed on the date

on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute an

appeal, she must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 11, 2017
Do not publish